DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 15-16 uses the term ”hollow circular cylindrical first basic body”, but in line 18 uses the term “first basic body”.  Even when the Office understands that both terms refer to the same structural element, it is suggested to maintain the same nomenclature across the claims. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-2, 4, 6-9, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scherberger (US 20090023110 A1) in view of Sanchez et al. (WO 2014150713 A1).
[AltContent: ][AltContent: textbox (Inner shell surface)][AltContent: arrow][AltContent: textbox (Internal threaded portion)][AltContent: arrow][AltContent: textbox (Rib of the second anti-rotation element)][AltContent: textbox (Screw thread on the outer surface)][AltContent: arrow][AltContent: textbox (Coronal end)][AltContent: ][AltContent: textbox (Axial blind bore)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Apical end)][AltContent: arrow][AltContent: textbox (Longitudinal center axis)]
    PNG
    media_image1.png
    392
    448
    media_image1.png
    Greyscale

[AltContent: textbox (Through bore)]
[AltContent: textbox (Groove of the abutment )][AltContent: arrow][AltContent: textbox (Ring-shaped end face)][AltContent: textbox (Connecting portion including first anti-rotation portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Hollow cylindrical first basic body with an outer shell surface)][AltContent: ][AltContent: ][AltContent: textbox (Head portion)][AltContent: arrow][AltContent: textbox (Proximal end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end)]
    PNG
    media_image2.png
    371
    445
    media_image2.png
    Greyscale

[AltContent: textbox (Ribs of the implant )][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image3.png
    219
    231
    media_image3.png
    Greyscale

[AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (Portions measured in the circumferential direction greater than the ribs widths)][AltContent: textbox (Grooves of the abutment)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image4.png
    237
    169
    media_image4.png
    Greyscale


Regarding claim 1, Scherberger discloses an implant system including: 
a dental implant (10) produced from a ceramic material (see [0034]); and 
an abutment (50), wherein: 
the dental implant (10) extends along a longitudinal center axis L4 from an apical end toward a coronal end and includes an axial blind bore which is open toward the coronal end (see annotated Fig. 1b above) and, on an outer surface, a screw thread for anchoring in a jaw bone (see annotated Fig. 1b above), 
the abutment (50) comprises a distal end with a head portion for receiving a prosthetic element (see annotated Fig. 3a above), a proximal end, which is situated 
a first anti-rotation element (see annotated Fig. 3a and 3B above) is realized on the outside of the connecting portion (64) and a second anti-rotation element (30) (see annotated Fig. 1b above), which is complementary to said first anti-rotation element, is realized on the inside in the blind bore (see Fig. 3a and 3b above), 
the first anti-rotation element of the abutment (50) includes a hollow circular cylindrical first basic body with an outer shell surface (see annotated Fig. 3a above) and with multiple grooves which extend in the longitudinal direction and, proceeding from the outer shell surface, project into the first basic body, wherein the multiple grooves are open toward the proximal end (see annotated Fig. 3b and 3c above), 
the second anti-rotation element of the dental implant (10) includes a hollow circular cylindrical second basic body with an inner shell surface and multiple ribs-2-Application No. 16/496,316 (30) which extend in the longitudinal direction and, proceeding from the inner shell surface, project into the axial blind bore (see annotated Fig. 1b and 2 above), 
the multiple grooves each comprise a cross section that is at least partially concavely curved of the grooves (see Fig. 3b above and [0048-0049], - the grooves 64 extend from the surface 70 toward the lower end 60, in which the lower end 66 of the grooves 64 has a conical configuration, where it is understood that the forms a partially concavely curved in a cross section along the axis of the abutment), and the multiple ribs (30) each include a cross-section that is at least partially convexly curved (see annotated 
adjacent grooves of the multiple grooves and adjacent ribs of the multiple ribs are spaced apart from one another in each case by portions of the outer shell surface of the first basic body and a width of the portions measured in the circumferential direction is greater than a width of the multiple grooves or the multiple ribs.  
However, Scherberger does not disclose that the abutment is of a ceramic material.
Sanchez et al. teaches that it is well known in the art that an implant and an abutment engaging in an anti-rotational configuration can both be made of biocompatible such as a ceramic material, an example of such materials is titanium nitride or other colorizing agent to provide a desire color to the abutment and to the implant ([0067], [0084]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the abutment of Scherberger, with the ceramic material of Sanchez, in order to control the color of the abutment to a more desired aesthetic color. 
Regarding claim 2
Regarding claim 4, Scherberger/Sanchez discloses the claimed invention substantially as claimed, as set forth above for claim 1, and that Scherberger discloses the multiple grooves (64) extend substantially up to the proximal end of the abutment (see Fig. 3b and 3c above).  
Regarding claim 6, Scherberger/Sanchez discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Scherberger discloses that the cross-sectional surface of the multiple grooves (in the longitudinal direction) and the multiple ribs (in the radial direction) are fully curved (see annotated Fig. 2 and 3b above).  
Regarding claim 7, Scherberger/Sanchez discloses the claimed invention substantially as claimed, as set forth above for claim 6, and where Scherberger discloses that the cross-sectional surface includes a circular arc with a uniform radius (see annotated Fig. 2 and 3b above, even when both radius of the grooves and the ribs are different, the radius for both, the grooves and the ribs, are considered to be uniform).  
Regarding claim 8, Scherberger/Sanchez discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Scherberger discloses that the multiple ribs include a width-length ratio of between 1:3 and 1:6 (see Fig. 1b above).
[AltContent: textbox (Axial blind bore)][AltContent: arrow][AltContent: textbox (Hollow cylindrical end portion)][AltContent: ][AltContent: arrow][AltContent: textbox (Second anti-rotation element)] 
    PNG
    media_image5.png
    496
    357
    media_image5.png
    Greyscale

Regarding claim 9, Scherberger/Sanchez discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Scherberger discloses the axial blind bore includes a hollow cylindrical end portion coronally of the second anti-rotation element (see rib 30 in the other embodiment of Fig. 1C above and [0043]) and, distally of the first anti-rotation element, the abutment includes a complementary hollow cylindrical neck portion which is arranged inside the hollow cylindrical end portion once the connecting portion has been inserted into the blind bore (see [0043]).
Regarding claim 12, 
Regarding claim 13, Scherberger/Sanchez discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Scherberger discloses the connecting portion extends in the distal direction up to a circumferential shoulder which, in the connected state of the implant system, rests on the coronal end of the dental implant and, as a result, surrounds the opening of the axial blind bore (see annotated Fig. 1a, 1b, 3a, 3b and [0047] – “The first longitudinal portion 54 of the abutment 50 has a greater diameter, such that a step with a supporting surface 70 is created. In the inserted state, this supporting surface 70 rests on the end face 17 of the implant 10”).  
Claim 15 introduces product-by-process language “produced using a powder injection molding method”. Therefore, claim 15 is considered a product-by-process claim. See MPEP 2113(I) – “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)”
Regarding claim 15, Scherberger/Sanchez discloses the claimed invention substantially as claimed, as set forth above for claim 1, and where Scherberger the implant is produced from a ceramic material [0034].
Regarding claim 16.
Claims 10, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Scherberger (US 20090023110 A1) in view of Sanchez et al. (WO 2014150713 A1), as applied to claims 1 and 9 above, in view of Breysse (WO 2012123654 A1).
Regarding claim 10, 11 and 14, Scherberger discloses the claimed invention substantially as claimed, as set forth above for claims 1 and 9.  
However, Scherberger does not disclose including for claim 10, a tapered section that is provided coronally of the hollow cylindrical end portion within the blind bore of the dental implant and has a diameter that increases in the coronal direction, and the implant system further including a complementary tapered section that is provided coronally of the cylindrical neck portion on the connecting portion of the abutment, wherein the surfaces of the two tapered sections contact each other after full insertion of the connecting portion of the abutment into the blind bore of the implant; or for claim 11, that the hollow cylindrical end portion of the dental implant extends substantially up to the coronal end of the axial blind bore and its length, is at least half as long as the length of the second anti-rotation element; or for claim 14, that the second anti-rotation element is arranged completely in the region of the screw thread.
[AltContent: arrow][AltContent: textbox (Second anti-rotation element)][AltContent: arrow][AltContent: textbox (Hollow cylindrical end portion)][AltContent: arrow][AltContent: textbox (Through-bore)][AltContent: arrow][AltContent: textbox (Connecting portion)][AltContent: textbox (Distal end)][AltContent: ][AltContent: arrow][AltContent: textbox (Proximal end)][AltContent: arrow][AltContent: textbox (Head portion)][AltContent: arrow][AltContent: textbox (Screw thread)][AltContent: arrow][AltContent: textbox (Axial blind bore)][AltContent: arrow][AltContent: textbox (Coronal end)][AltContent: arrow][AltContent: textbox (Apical end)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Abutment)][AltContent: textbox (Dental implant)]
    PNG
    media_image6.png
    771
    415
    media_image6.png
    Greyscale
           
    PNG
    media_image7.png
    796
    437
    media_image7.png
    Greyscale

[AltContent: arrow]
[AltContent: arrow][AltContent: textbox (Longitudinal center axis)]
    PNG
    media_image8.png
    742
    491
    media_image8.png
    Greyscale


Breysse teaches a dental implant including an axial blind bore that includes a tapered section towards the coronal end having a diameter that increases in the coronal direction, and an abutment including a complementary tapered section provided coronally of the cylindrical neck portion on the connecting portion (see annotated Fig. 1 and 2 above), where the surfaces of the two tapered sections contact each other after full insertion of the connecting portion of the abutment into the blind bore of the implant (see Fig.3 above and page 3, lines 48-49 - “Cone-Morse type connection makes it possible to obtain a total hermeticity between the pillar 2 and the implantation base 1”), and where the hollow cylindrical end portion of the dental implant extends substantially up to the coronal end of the axial blind bore and its length, is at least half as long as the length of the second anti-rotation element (see Fig. 1-3 above), and where the second anti-rotation element is arranged completely in the region of the threaded portion.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the hollow cylindrical end portion of the implant of Fig. 1C and the complementary section in the abutment of Scherberger, with the tapered configuration of the hollow cylindrical end portion of the implant and abutment of Breysse, in order to provide a connection between the implant and the abutment the makes it possible to obtain a total hemeticity between the two structures, in this way avoiding the introduction of fluids in that area that will create the base for the formation of unwanted bacteria or unwanted material. 
Response to Arguments
Applicant’s arguments with respect to claims 1-9, 12, 16, 15 and 16 have been considered but are moot because the new ground of rejection does not rely on any 
Regarding rejection of claim 1, applicant argues that the prior art of Scherberger does not include that the multiple grooves are at least partially concavely curved, and that the multiple ribs are convexly curved. 
However, Scherberger discloses multiple grooves on the abutment that are concavely curved in the longitudinal direction by having the lower end portion of the groove at the connecting portion been tapered. It is understood that even when the curved portion shown in the abutment’s groove is small, it is understood that it represents a curve of a very big radius. With respect to the curved configuration of the ribs, it is understood that it is found that the inner surface of the ribs forms a partial convex curve as shown in the Fig. 2 above.
Therefore, for at least the reasons given above it is understood that the claims are not ready for allowance.
Regarding claims 10, 11 and 14 rejection, it is understood that for all the reasons given above, the rejections of the claims are proper and will be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772